IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                          IN RE INTEREST OF LONDYN W. & ITALLY W.


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


      IN RE INTEREST OF LONDYN W. AND ITALLY W., CHILDREN UNDER 18 YEARS OF AGE.

                                STATE OF NEBRASKA, APPELLEE,
                                                V.

                                     PARRIS J., APPELLANT.


                     Filed November 20, 2018.        Nos. A-18-211, A-18-212.


       Appeals from the County Court for Madison County: MICHAEL L. LONG, Judge. Affirmed.
       Jack W. Lafleur, of Moyer & Moyer, for appellant.
       Gail E. Collins, Deputy Madison County Attorney, for appellee.
       Sharon Joseph, guardian ad litem.


       PIRTLE, BISHOP, and ARTERBURN, Judges.
       ARTERBURN, Judge.
                                      I. INTRODUCTION
        Parris J. appeals from an order of the county court for Madison County sitting as the
juvenile court that terminated her parental rights to her two daughters, Londyn W. and Itally W.
On appeal, Parris challenges the court’s findings that termination of her parental rights was
warranted under Neb. Rev. Stat. § 43-292(2), (4), and (6) (Reissue 2016) with respect to both
Londyn and Itally and under § 43-292(7) with respect to Londyn and that termination was in the
children’s best interests. She also appeals the court’s determinations that two witnesses were not
credible and that she first entered an inpatient treatment program in September 2017. For the
reasons that follow, we affirm.



                                              -1-
                                        II. BACKGROUND
        On June 9, 2015, the county court for Colfax County sitting as the juvenile court received
an affidavit from a Colfax County sheriff’s deputy which stated that Londyn’s father, John W.,
threatened to take her away from her maternal great-grandparents, Elden J. and Doraine J., who
were caring for her at the time. Elden and Doraine feared for Londyn’s safety due to John’s violent
nature, which included then-pending domestic assault charges stemming from an incident that
occurred in Londyn’s presence. The court ordered that the Nebraska Department of Health and
Human Services (the Department) take emergency custody of Londyn.
        Thereafter, while Londyn was placed with Elden and Doraine, Parris and John exercised a
supervised visit with her on June 11, 2015. The visitation worker smelled a strong odor of
marijuana coming from Parris and John. At a subsequent visit on June 18, Parris arrived 90 minutes
late.
        On June 22, 2015, the State filed a petition to adjudicate Londyn as a minor under Neb.
Rev. Stat. § 43-247(3)(a) (Reissue 2016) because she was being primarily cared for by Elden and
Doraine rather than her parents. The initial assessment worker from the Department, noted
concerns that Elden and Doraine did not have medical releases for Londyn despite caring for her
at great length. Sometimes Parris would drop off Londyn at Elden and Doraine’s home without
saying how long she planned to be gone. In its petition, the State also alleged that Londyn had
witnessed a domestic assault committed by John and that a criminal case was then-pending in
relation to that incident. When the initial assessment worker met with Parris in July 2015, Parris
was covered with bruises. Although Parris first claimed she was bruised while riding a
four-wheeler, she later acknowledged that the bruises were caused by John physically assaulting
her.
        By early August 2015, Londyn was physically placed with Parris but remained in the
Department’s custody. However, Londyn was again removed from Parris on September 22,
following another incident of domestic violence between John and Parris at which Londyn was
present. Parris appeared at a hearing with two black eyes, one of which was nearly swollen shut,
due to the domestic assault by John. Londyn was removed, in part, because Parris did not report
the domestic violence to authorities or obtain a protection order against John. The court removed
Londyn and placed her with Elden and Doraine. The court further ordered that Londyn be returned
to Parris’ care as soon as Parris met the Department’s safety requirements. Londyn was returned
within a week.
        Parris obtained a protection order against John shortly thereafter. Jean Cornwell of the
Department was the family services specialist assigned to manage the case. She urged Parris to
seek counseling for domestic violence at that time. On December 21, 2015, Parris moved to vacate
the protection order entered against John in violation of the safety plan.
        The record shows that Parris remained in contact with John throughout the pendency of
this case. In August 2017, for example, Parris allowed Londyn to speak to John on the telephone.
Additionally, Parris spoke to John on the telephone in October. John eventually relinquished his
parental rights to both children in this case and will only be mentioned as is relevant to our analysis
as to Parris.




                                                 -2-
         The State filed an amended petition on November 2, 2015. This amended petition was
substantially the same as the original petition, alleging Londyn was a minor under § 43-247(3)(a)
but added language that indicated it was through no fault of Parris. On November 10, Parris entered
a no contest plea to the amended petition, and Londyn was adjudicated as a minor under
§ 43-247(3)(a).
         A safety plan was created on December 29, 2015. This plan set forth two priority need
goals: that Parris demonstrate the use of coping skills when she became angry in order to avoid
physical violence and that Parris provide a safe and stable living environment for Londyn. Various
strategies and services were also detailed, including that the Department would provide family
support services, individual therapy, and family therapy. Cornwell, who worked with the family
from September 2015 to December 2016, said that securing appropriate housing was the main goal
for Parris during late 2015. Parris had been evicted from her apartment in Columbus in the fall of
2015 due to unpaid rent.
         At a meeting during February 2016, Parris informed Cornwell that she was pregnant and
claimed the pregnancy resulted from John physically assaulting her in September 2015. Based on
Itally’s birthdate in August 2016, Cornwell knew this assertion to be false.
         On May 5, 2016, Bruce Mitchell, a drug investigator with the Nebraska State Patrol,
initiated a controlled buy of methamphetamine from Parris at her home via his confidential
informant. Londyn was staying with Doraine at that time. Following the purchase, Mitchell
obtained a search warrant for Parris’ residence, which was executed on the morning of May 6. In
the course of that search, Mitchell located and seized a number of syringes, bongs, a meth pipe,
empty baggies with narcotics residue, scales, and cell phones. Thereafter, a criminal information
was filed that charged Parris with possession of methamphetamine with intent to deliver, a Class
II felony, and possession of a controlled substance, methamphetamine, a Class IV felony.
Immediately following Parris’ arrest, Londyn was placed in Doraine’s care. Londyn has
continuously remained in an out-of-home placement since her removal on May 6. This case
remained pending as of the time of the termination hearing.
         Cornwell instructed Doraine not to allow Parris access to Londyn under any circumstances.
However, on May 9, 2016, Cornwell became aware that Doraine had released Londyn to Parris
when Parris showed up at Doraine’s home and told her that the arrest was a hoax. Cornwell began
searching for Londyn and started the process to send out a protective service order, which is akin
to an Amber Alert but notifies only law enforcement and child services. Parris became aware of
Cornwell’s efforts and agreed to meet and surrender Londyn at Doraine’s home. On May 9, the
State requested the court approve an emergency temporary change in placement from Parris to
Doraine, which the court subsequently ordered.
         After John was arrested on May 9, 2016, for driving with a suspended license, Cornwell
found out that Parris was with John at the time. He was driving Parris’ vehicle at the time of the
arrest, and Parris was a passenger.
         Parris was admitted to an emergency room in Norfolk for unknown reasons on May 14,
2016. Because Parris was pregnant at the time, the Department was notified that her urine tested
positive for methamphetamine. A hair follicle test of Londyn on May 20 was positive for THC.




                                               -3-
         Despite her arrest and positive drug tests, Parris resisted completing any case goals focused
on substance abuse. Cornwell also noted that Parris was unwilling to work with family support,
contending that she would do it herself and that she had priorities other than working with family
support.
         Itally was born on August 9, 2016. At birth, she tested positive for methamphetamine and
exhibited signs of withdrawal, including shakiness. Due to concerns that Parris might abscond with
Itally, Parris was restricted to seeing Itally only in the neonatal intensive care unit when a nurse
was present. Itally was immediately placed in the custody of the Department. Upon release from
the hospital, the Department placed Itally in the physical care of foster parents, Brent T. and
Deborah T., on August 13, where she has remained. The foster parents are related to the family as
Doraine is Deborah’s paternal aunt. The State filed a petition in the juvenile court of Platte County
on August 17, which alleged that Itally fell within the meaning of § 43-247(3)(a) based primarily
on safety concerns with regard to John and drug abuse concerns regarding Parris. An order was
entered by the county court for Platte County sitting as a juvenile court on August 22, removing
Itally from Parris’ care due to her ongoing drug use.
         At an appointment later in August 2016, Itally’s pediatrician recommended a new formula
that would not upset Itally’s stomach as much. Although both Parris and Deborah were present for
the appointment, only Deborah immediately purchased the new formula. Parris did not provide the
new formula during her visitations for 3 weeks after the doctor’s recommendation.
         Parris fell asleep during a visitation in August 2016, and the visitation worker had to wake
her up. In the weeks following Itally’s birth, Parris discussed with the visitation worker a plan to
voluntarily relinquish her parental rights in order to then get her children back from whomever
was named their foster parent. During October, Parris told a visitation worker that she did not
know Itally and did not care anymore. Throughout this time period, visitation workers were
concerned that Parris lacked a real bond with Itally. She again discussed voluntarily relinquishing
her parental rights as a way to avoid complying with the State and to also remain in her children’s
lives by socializing with whomever became the custodians of the children.
         In September 2016, Brooke Pelster-Hess, a counselor at Oasis Counseling, evaluated Parris
and diagnosed her with severe methamphetamine use disorder and moderate alcohol use disorder.
She recommended that Parris attend a medium-intensity, long-term residential treatment program
with a built-in parental component. However, Parris refused the suggestion of entering a drug
rehabilitation program at that time.
         On September 23, 2016, Londyn was again adjudicated as a minor under § 43-247(3)(a)
on the amended petition. On December 5, Itally was adjudicated as a minor under § 43-247(3)(a).
Also in December, both cases were transferred to Madison County based on the family living in
that county.
         Throughout 2016, visitation workers were concerned that Parris either did not provide
necessary supplies during visits such as baby wipes and snacks or that Parris only provided
supplies that she obtained from Doraine. Doraine would sometimes send Parris money to purchase
the requisite supplies. For example, in November, when Doraine did not send money to Parris in
the diaper bag, Parris was unable to feed Londyn during a visitation.




                                                -4-
        Doraine continued providing the supplies Parris needed for visitations with the children
during 2017. Doraine left cash for Parris on November 19 and bought groceries for her on the
following day. On December 19, during a trip to WalMart with Parris, Doraine bought Christmas
toys and gifts. Parris gave the gifts to the children to celebrate Christmas, including heavier coats
and a LeapPad children’s tablet. During a 3-hour visitation on Christmas Day, Doraine brought
breakfast for Parris and the children, picked up the room, and twice changed diapers. Doraine also
continued to pay for meals when they went out to eat in December. Makala Braun, a family support
worker during this period, opined that it was very important that Parris have someone else present
during visitations. She noted that Doraine regularly supplemented Parris’ parenting and
occasionally was substituted for Parris’ parenting.
        Visitation workers also expressed concern regarding Parris’ lack of focus on the children
during visitations. Throughout 2016, visitation workers observed Parris spend an inordinate
amount of time on her cell phone during visits, habitually run errands, neglect to do things such as
change a diaper or feed the children until prompted, or end visits early for no appropriate reason.
Parris would also at times leave the children while she went into another room to fix her hair and
makeup or leave the children inside while she went outside to smoke with a friend.
        Although Parris was still on her cell phone during some visits her attention to the children
improved in the latter portions of 2017. She was observed to become more engaged in changing
diapers, cuddling, playing games, providing appropriate meals, and putting together puzzles with
the children. Parris would also at times provide home-cooked meals for the children and brush
their hair. There were few opportunities for Parris to discipline the children or otherwise provide
structure during visitations as it was mostly playtime.
        Outside of visitation, Parris did not regularly utilize services offered to her. Although
Cornwell met with Parris and discussed her lack of follow through on her recommendations, Parris
continued to decline family support services and would cancel appointments, sometimes for
fictional reasons. This continued following the transfer of the case to Madison County. In March
2017, for example, Parris cancelled numerous meetings and only had a total of 90 minutes of
contact with her family support worker even though she was authorized for up to 5 hours per week
during that month.
        In early 2017, Londyn began staying overnight at the foster parents’ home part of the time.
During this time period, Londyn’s stays were usually for a couple of days or a weekend but not
longer than a 3-day period. On March 7, Londyn moved into the foster parents’ home full time and
has remained there since. Deborah testified that Londyn and Itally get along well together and act
very much like siblings.
        While the foster parents were eating lunch with Londyn and Itally at a restaurant in
Columbus on March 19, 2017, one of Parris’ uncles, Kevin, unexpectedly walked into the
restaurant and back out immediately, which seemed odd to Deborah. The foster parents began
wrapping up their food in order to leave. Kevin then reentered, purchased cookies, and brought
them over to Londyn. Although Deborah asked Kevin to leave, he bent down to speak with Londyn
instead. The foster parents began leaving the restaurant when Kevin grabbed Londyn and led her
away from them. As this was unfolding, a police officer on routine patrol drove through the
restaurant parking lot. Kevin passed Londyn off to Elden and Doraine, who had appeared from



                                                -5-
another nearby restaurant’s parking lot. Kevin told the officer that Deborah and Brent had spanked
Londyn and may have even broken her arm.
         The officer returned Londyn to Deborah, who agreed to take Londyn to the police station
in order to check her for signs of abuse. Londyn had been crying throughout the incident but
stopped shortly after being returned to Deborah. An examination at the police station showed that
Londyn had no bruising, marks, or other injuries and had no trouble moving her arms. Londyn was
then returned to the foster parents’ care.
         Three days later, on March 22, 2017, daycare workers observed a woman who they
believed to be Parris enter the daycare that Londyn and Itally attended. Keshia Hadenfeldt, a
Department children and family specialist and Parris’ case manager after the transfer to Madison
County, reported the daycare incident to the same officer who was involved with the restaurant
incident. Hadenfeldt noted that Parris was not supposed to have contact with the children at that
time until she had produced a week’s worth of negative drug tests.
         According to Laura Stoltz, a licensed mental health practitioner, Londyn had experienced
trauma, insecurity, a lack of stability, and fear due to bouncing between Parris and Doraine and
eventually being placed in foster care. These changes in Londyn’s placement resulted in
developmental trauma affecting her ability to form a secure attachment. According to Stoltz,
Londyn’s symptoms included difficulty sleeping, clingy behavior, biting herself and others, and
intentionally wetting herself in front of adults who take care of her. Stoltz additionally noted that
it appeared as though Londyn was developing a secure attachment to her foster parents. Stoltz
further noted that Itally likely had already formed a secure attachment to her foster parents because
they had provided for her needs throughout her lifetime.
         On March 20, 2017, Parris was arrested and charged for allegedly concealing the
whereabouts of Chad Board, a person sought by law enforcement on charges related to drugs,
firearms, and stolen property. Parris was initially charged as an accessory to a felony, a Class IIA
felony, and with falsifying information to a peace officer, a Class I misdemeanor. Due to the
charges, Parris spent the night in jail. The charge for falsifying information to a peace officer was
subsequently dismissed, and Parris entered a plea of not guilty to the accessory charge. From our
record, it appears that this matter remained unresolved at the time of trial in this case.
         Parris’ drug use continued into 2017 as she tested positive for methamphetamine on
February 22. Parris again tested positive for methamphetamine in March. In addition to positive
tests, ongoing difficulties existed as to Parris failing to test or supplying insufficient samples. Parris
tested positive for meth on April 12 and 13. She tested negative on April 19. Following a hearing
on April 24, Sherry Peterson, a juvenile accountability officer, escorted Parris to a restroom to
complete a urinalysis at the court’s direction. Parris took quite a while and was acting strange
according to Peterson. The sample Parris provided to Peterson had a terrible odor and did not
activate the test’s temperature screening, both of which indicated that it had been produced much
earlier.
         Although Parris tested positive for methamphetamine on May 3, 2017, she produced
samples that were presumptive negatives on May 4 and 10. The presumptive negative samples
were not confirmed by lab tests. Parris again tested negative on June 8 and 11. On June 13, Parris




                                                  -6-
was scheduled to have her first visitation with the children since January. However, this visitation
was canceled after Parris tested positive for THC.
         On August 14, 2017, the court ordered Parris to submit to a drug test before leaving the
courthouse following a hearing. After attempting to urinate four times, a small bottle containing
urine fell out of Parris’ vagina. Parris then produced an authentic urine sample that tested positive
for methamphetamine.
         Pursuant to court order, Lynda McCullough, a family and child service specialist from the
Department, and a sheriff’s deputy walked through Parris’ home to evaluate its suitability on April
24, 2017. This home belonged to Elden and Doraine and was near their own home. When
McCullough and the deputy arrived, one of Parris’ uncles was outside and initially denied that
Parris lived there before quickly changing his response. The door was locked when Parris arrived,
but Parris did not have a key. She looked under the doormat and whispered something along the
lines of “[t]hey were supposed to leave me a key.” Once inside, Parris remarked something like
“[t]hey always leave the Christmas tree up.” No clothing was found in the bedrooms, and the beds
had no linens on them. There were no personal items, photos, mail, or hygiene products.
McCullough and the deputy concluded that Parris did not actually live in that home.
         During a subsequent walk through by Hadenfeldt in November 2017, Hadenfeldt found it
odd that various pieces of furniture had notecards on them that said “stay off.” However, unlike
the visit in August, there were toiletries in the bathroom, there was food in the cupboards, and it
appeared as though someone was living there.
         On August 17, 2017, Parris entered Seekers of Serenity, an inpatient treatment center,
where she was allowed visitations with the children. She was asked to leave the treatment program
by staff. She told a family support worker that she was kicked out because she was talking with
men. Another family support worker identified that Parris’ relationship with a man was a big
reason she was asked to leave the inpatient treatment center. Parris left the center on August 28
and did not return.
         The next day, on August 29, 2017, the State filed a supplemental petition to terminate the
parental rights of Parris and John with respect to Londyn, alleging that termination was proper
pursuant to § 43-292(1), (2), (3), (4), (6), and (7) and was in Londyn’s best interests. Also on
August 29, the State filed a supplemental petition to terminate the parental rights of Parris and
John with respect to Itally, alleging that termination was proper pursuant to § 43-292(1), (2), (4),
and (6) and was in Itally’s best interests. John voluntarily relinquished his parental rights to both
children on September 11.
         Parris was admitted to Sunrise Place, a short-term residential drug and alcohol treatment
center run by Behavioral Health Specialists, on September 6, 2017. Parris was diagnosed with
severe stimulant use disorder (amphetamine-type substance) and severe alcohol-use disorder.
Throughout her treatment, Parris participated in all scheduled programming and openly shared
during lectures and group sessions. Parris regularly attended narcotics anonymous/alcoholics
anonymous meetings and attended church every Sunday. Parris also attended lectures and had
visitations with her children every weekend. However, Parris struggled to maintain healthy
boundaries. Parris partially achieved her goals and was discharged upon completion on October 9.




                                                -7-
         While Parris was a resident of Sunrise Place, Dr. Eric Snitchler conducted a psychological
evaluation on September 22, 2017. Snitchler recommended that Parris be treated for mental health
issues, including bipolar and anxiety disorders in conjunction with her ongoing treatment for
substance abuse issues.
         Upon discharge from Sunrise Place, its program director and substance abuse counselor
recommended that Parris enter a halfway house due to her history of chronic relapse and her
ongoing struggles with boundaries, healthy relationships, and lack of structure in her life. This was
the same recommendation that Pelster-Hess made almost a year prior in September 2016. Parris,
however, chose to seek entry into a less structured three-quarter-way house along with engaging
in an intensive outpatient (IOP) treatment program with Kathy Ring. The Department agreed with
Parris engaging in IOP treatment.
         About a month following discharge from Sunrise Place, Parris moved into an Oxford
House in Fremont, a three-quarter-way house. The Oxford House had no scheduled programming
or onsite therapists, and Parris compared it to a vacation. Because no staff was present at the
Oxford House, the residents held one another accountable. Hadenfeldt expressed concerns about
the Oxford House to both Parris and her attorney and instructed Parris to return to IOP treatment
again after having stopped when she entered the Oxford House.
         Parris told Hadenfeldt that she was seeing Ring three times per week for IOP treatment
while residing in Oxford House. After numerous requests and heated discussions with Ring,
Hadenfeldt received schedules that showed overlap between the IOP treatment sessions and other
activities in which Parris was involved. Accordingly, Hadenfeldt was concerned about the veracity
of both Ring’s documents and Parris’ record of attendance.
         At trial, Ring testified on Parris’ behalf. Separate of the above incident with Hadenfeldt,
the court found Ring in contempt for failing to provide records and notes regarding Parris’
treatment, particularly original records of Parris’ attendance. The contempt was later purged when
Ring provided additional records.
         Ring testified to providing IOP treatment for Parris, consisting of 24 sessions, occurring at
the rate of three sessions per week. Ring said each session was three hours long. Although exhibit
150 purportedly showed Parris’ attendance at those sessions as well as additional weekly group
sessions, there remained significant concerns that Ring may have artificially created the attendance
record. Ring struggled to find original records and acknowledged that most recording of attendance
was done by participants on their honor. Ring discharged Parris upon her completion of IOP
treatment on December 27, 2017.
         During the State’s rebuttal, Kristen Neuhalfen opined that Parris’ treatment program with
Ring did not qualify under the Department’s regulations as it did not actually consist of regularly
scheduled therapy sessions. Ashley Staroska was also recalled during the State’s rebuttal and
mentioned previous issues with Ring’s therapy practice, including an incident when Ring claimed
that a person was in therapy with her when the person was not. After a judge in another case
declared that he would no longer accept Ring’s evaluations, Staroska directed all her workers not
to accept them either. In its order of termination, the juvenile court specifically found Ring’s
testimony not to be credible.




                                                -8-
         In addition to entering treatment programs, Parris has improved her visitation attendance
and maintained sobriety. Hadenfeldt acknowledged that Parris had consistently attended
visitations with her children since the filing of the termination motion in August 2017. Moreover,
Parris had no positive drug tests since October when she was discharged from Sunrise Place.
During November, for example, Parris was tested for drugs four times weekly, and all the results
were negative.
         Parris never provided documentation of any employment throughout the pendency of this
case, however, and Department of Labor records demonstrated no employment from the early part
of 2015 through December 2017. Nevertheless, Parris claimed at various times that she was
working for her grandfather or at Squeeky Kleen in Columbus, Nebraska. It seems Parris did work
for Squeeky Kleen at some point because Squeeky Kleen informed Parris’ case manager in July
that Parris had been terminated as too many issues surrounded her, including issues involving
stolen property. Additionally, Elden testified that Parris had been working on his farm clearing
trees throughout 2017.
         Based on her involvement throughout the case, Cornwell, who had worked with Parris from
September 2015 through December 2016, opined that Parris did not gain any understanding into
her problems and further opined that Parris had made no progress regarding her drug use. Based
on all her observations during her time on the case, Cornwell opined that Parris could not provide
for her children.
         Hadenfeldt, her case manager since January 2017, opined that Parris had not come to
understand the problems underlying this case and that she had not made progress toward changing
her behaviors. She also noted that all visitations had been supervised and opined that Parris was
unable to provide care and protection for the children or a stable and safe living environment.
Hadenfeldt further opined that Parris lacked a positive bond with either child and that termination
of Parris’ parental rights was in the children’s best interests.
         After hearing testimony from 49 witnesses and reviewing a large volume of exhibits, the
court issued its decision on February 5, 2018, terminating Parris’ parental rights to both Londyn
and Itally. The court held that the State had proved by clear and convincing evidence that the
requirements of § 43-292(2), (4), and (6) were met regarding both Londyn and Itally and that the
requirements of § 43-292(7) were met regarding Londyn. Additionally, the court held that
termination of Parris’ parental rights was in the children’s best interests. The court also found
specifically that the testimony of Ring and Parris’ father was unbelievable and deserved little or
no weight.
         As to § 43-292(2), the juvenile court found that Parris had continuously used
methamphetamine and other drugs from May 2016 to August 2017. She also distributed
methamphetamine and associated with persons involved in illegal drugs, weapons, and stolen
property. Her drug use led to her only having one visit with her children between February and
September 2017 when she was required to have clean drug tests over a 7-day period in order to
have visitation. The court noted that she did not enter into a treatment program for more than a
year following the recommendation that she enter long-term residential treatment.
         Regarding § 43-292(4), the court again noted Parris’ long history of drug abuse going back
to a methamphetamine-related conviction in 2012. The court further noted that despite past efforts



                                               -9-
for rehabilitation, Itally tested positive for methamphetamine at the time of her birth and Parris did
not begin treatment until following the petition for termination in September 2017.
        As to § 43-292(6), the court found that the State had made reasonable efforts to preserve
and unify the family. The court noted that the Department had worked with Parris on a safety plan
for protecting herself and the children from John, but that Parris sought dismissal of the protection
order. The court also noted that substance abuse services were offered along with foster care,
family support, and financial assistance. Despite these efforts Parris was unable to maintain a
drug-free lifestyle or maintain stable housing.
        Finally, as to § 43-292(7), the court found that Londyn had been in out-of-home placement
for 15 of the most recent 22 months preceding the filing of the termination motion.
        As to best interests of the children, the court noted that Parris did not make any efforts
toward sobriety until shortly before the hearing. The court found that she had a “seriously unstable
personal life” throughout the pendency of the two cases. The court noted that the efforts made by
Parris following the filing of the termination motion were late in coming and followed a significant
period of choosing to live in a world of drug abuse. The court found that the recent evidence must
be viewed with suspicion given Parris’ efforts as recently as August 2017 to deceive the court by
surreptitiously bringing urine to a drug test conducted by the Department. As such, the court found
that the children should no longer be suspended in foster care and that termination of Parris’ rights
was in their best interests.
        Parris now appeals.
                                 III. ASSIGNMENTS OF ERROR
       Parris argues on appeal, restated, that the trial court erred in finding that (1) a statutory
ground for termination under § 43-292 existed, (2) termination of her parental rights was in the
children’s best interests, (3) the testimony of Parris’ father and Ring was unbelievable, and (4) she
began inpatient treatment at Seekers of Serenity in September 2017.
                                  IV. STANDARD OF REVIEW
        An appellate court reviews juvenile cases de novo on the record and reaches its conclusions
independently of the juvenile court’s findings. In re Interest of Kane L., 299 Neb. 834, 910 N.W.2d
789 (2018). When the evidence is in conflict, an appellate court may give weight to the fact that
the lower court observed the witnesses and accepted one version of the facts over the other. In re
Interest of LeVanta S., 295 Neb. 151, 887 N.W.2d 502 (2016). Clear and convincing evidence
means and is that amount of evidence which produces in the trier of fact a firm belief or conviction
about the existence of a fact to be proven. In re Interest of Brettany M. et al., 11 Neb. Ct. App. 104,
644 N.W.2d 574 (2002).
                                          V. ANALYSIS
                            1. STATUTORY GROUND FOR TERMINATION
        In order to terminate parental rights under § 43-292, the State must prove by clear and
convincing evidence that one or more of the statutory grounds listed in the section have been
satisfied and that termination is in the child’s best interests. In re Interest of Nicole M., 287 Neb.



                                                - 10 -
685, 844 N.W.2d 65 (2014). Only one statutory ground for termination needs to be proved in order
for parental rights to be terminated. In re Interest of Kendra M. et al., 283 Neb. 1014, 814 N.W.2d
747 (2012).
         On appeal, Parris argues that the trial court erred in finding that the requirements of
§ 43-292(2), (4), and (6) were satisfied with respect to both Londyn and Itally and that the
requirements of § 43-292(7) were satisfied with respect to Londyn. The State argues in response
that the above statutory grounds for termination were proved and that Parris’ recent improvements
cannot overcome years of parental dereliction. We agree with the trial court that statutory grounds
for the termination of Parris’ parental rights exist in this case.
         We note at the outset that the requirements of § 43-292(7) are clearly met with respect to
Londyn. Section 43-292(7) provides for termination of parental rights when a minor child has been
in an out-of-home placement for 15 or more out of the most recent 22 months. Numerous witnesses
testified that Londyn was removed from Parris’ care on May 6, 2016, and had continuously been
in out-of-home placement since then. This removal of Londyn followed on the heels of Parris’
arrest for selling methamphetamine on May 5. From May 6, 2016, to August 29, 2017, when the
supplemental petition was filed in this case, Londyn had already been continuously in out-of-home
placement for 15 months and 3 weeks.
         Because Itally had not been placed in out-of-home placement for 15 months at the time the
termination motion was filed and at least one statutory ground for termination needs to be proved
in a termination proceeding, we will focus our attention on § 43-292(2), the requirements of which
the trial court found were met with respect to both Londyn and Itally. Much of the following
analysis also supports the trial court’s finding that § 43-292(4) and (6) were also satisfied with
respect to both children.
         Section 43-292(2) provides for the termination of parental rights when the parents have
substantially and continuously or repeatedly neglected and refused to give the juvenile or a sibling
of the juvenile necessary parental care and protection. Our courts have consistently held that a
parent need not have physical possession of a child to demonstrate the existence of neglect as
contemplated by § 43-292(2). In re Interest of Joseph S. et al., 291 Neb. 953, 870 N.W.2d 141
(2015).
         The questions of what constitutes neglect and necessary parental care and protection are
generally determined on a case-by-case basis. In re Interest of Elijah P. et al., 24 Neb. Ct. App. 521,
891 N.W.2d 330 (2017). Under § 43-292(2), the State must establish that the parental neglect was
substantial and continuous or repeated. Id. Last-minute attempts by parents to comply with
rehabilitation plans do not prevent termination of parental rights. In re Interest of Alec S., 294 Neb.
784, 884 N.W.2d 701 (2016). Habitual drug abuse and drug-related arrests and convictions may
be evidence of a parent’s substantial and continuous neglect or failure to provide necessary parental
care and protection under § 43-292(2). See Wayne G. v. Jacqueline W., 21 Neb. Ct. App. 551, 842
N.W.2d 125 (2013). Exposing children to domestic turmoil caused by a continued relationship
with an assaultive partner may also be evidence of neglect under § 43-292(2). See In re Interest of
Sir Messiah T. et al., 279 Neb. 900, 782 N.W.2d 320 (2010).
         This case began following John’s attempt to take Londyn from her great-grandparents who
were caring for her at the time. The evidence demonstrated that John had physically assaulted



                                                - 11 -
Parris while Londyn was present and on at least two occasions thereafter. Parris was granted a
protection order against John in 2015 but requested that it be dismissed a few months later. The
record shows that Parris was still seeing John as recently as October 2017.
         During the early portion of this case, Londyn was frequently dropped off to Elden and
Doraine for extended or uncertain periods by Parris. This flipping back and forth caused
developmental trauma to Londyn, which resulted in bed wetting and biting. Since being placed
with foster parents in March 2017, Londyn has improved and begun developing a secure
attachment to her foster parents.
         The record shows that Parris was frequently under the influence of narcotics from the time
this case began in 2015 until the time that the State filed to terminate her parental rights in August
2017. It was not until the termination motion was filed that Parris finally entered a residential
treatment program despite that recommendation having been made a year before. After completing
inpatient treatment, Parris chose to move into the Oxford House--which she compared to a
vacation--and began therapy with Ring. This course of action was contrary to her counselor’s
recommendation. Ring’s program can charitably be described as relaxed and appears to be of
dubious value. The Oxford House may well have been an appropriate three-quarter-way house,
but the evidence established that Parris was not yet ready for such a placement but needed the more
structured environment of a half-way house. It is clear that Parris’ work to remedy her drug abuse
lacked much seriousness or urgency until the amended petitions for termination were filed in
August 2017.
         Parris’ recent efforts toward sobriety are commendable but do not erase years of habitual
drug use. Parris’ propensity for methamphetamine is well-documented, including a conviction in
2013 and a 2016 arrest, still pending at the time of the termination hearing, for selling
methamphetamine to a confidential informant. On numerous occasions, Parris attempted to
deceive the court by inorganically providing clean urine through various tricks when she was drug
tested. When Parris produced her own urine, it routinely tested positive for methamphetamine.
This included a stint of at least 6 months beginning in January 2017 when she was not allowed
visitations with her children because she could not produce a week’s worth of negative drug tests.
Based on her history of attempting to deceive the court, it is understandable why the trial court
was suspicious of Parris’ more recent efforts particularly when she insisted on seeing a substance
abuse therapist whose program of treatment was suspect and not well documented and who had a
history of falsifying records before other courts.
         During periods of time when Parris was allowed visitation, she was often distracted from
taking care of Londyn and Itally. For example, visitation workers observed Parris spending
excessive time on her phone, leaving the children inside when she went outside to smoke, or
leaving the children in another room while she applied her makeup. Parris never progressed to a
point of being allowed more relaxed visitations throughout the pendency of the case.
         Visitation workers also observed that Parris often ceded parenting duties to her
grandmother, Doraine. The initial petition to adjudicate Londyn as a minor under § 43-247(3)(a)
was filed after Parris left Londyn with Elden and Doraine for extended periods of time without
providing them with a medical authorization in case of emergencies. Additionally, throughout the
pendency of this case, Doraine provided the supplies necessary for visitations. As recently as



                                                - 12 -
December 2017, Doraine supplied the gifts and food for a Christmas celebration and took care of
the children during that celebration.
         Parris never demonstrated that she could independently provide for her children. She never
maintained any type of employment that paid a wage that registered with the Department of Labor.
She claims to have performed work on her grandfather’s farm and for her father’s friend who
operated a company called Squeeky Kleen. However, no proof of wages was ever provided and
the owner of Squeeky Kleen indicated to the Department that Parris was let go due to concerns
about thefts. By in large, Parris appears to have survived on the generosity of her grandparents
coupled with occasional work and at least on one occasion, the sale of methamphetamine. As a
result, Parris was twice evicted from apartments during the pendency of the case. It appears that
absent the provision of housing and support by her grandparents, Parris would have little if any
ability to provide for her children.
         Parris contends that her more recent efforts and improvements--especially those that came
after the State’s filing of supplemental petitions on August 29, 2017--ought to be considered
determinative. However, the record is replete with instances that show Parris’ repeated neglect of
Londyn and Itally and failure to provide them with necessary parental care and protection. Many
of those issues still existed or were likely to recur at the time of the termination hearing. Based on
the foregoing, we agree with the trial court and thus affirm its finding that a statutory ground for
the termination of Parris’ parental rights exists in this case. We agree that the State has proven a
statutory basis for termination pursuant to § 43-292(2).
                                  2. BEST INTERESTS OF CHILDREN
        Because the State proved the existence of a statutory ground for termination of Parris’
parental rights, we turn to whether the State also showed that termination was in the best interests
of Londyn and Itally. A parent’s right to raise his or her child is constitutionally protected; so
before a court may terminate parental rights, the State must also show that the parent is unfit. In
re Interest of Jahon S., 291 Neb. 97, 864 N.W.2d 228 (2015). There is a rebuttable presumption
that the best interests of a child are served by having a relationship with his or her parent. In re
Interest of Austin G., 24 Neb. Ct. App. 773, 898 N.W.2d 385 (2017). Based on the idea that fit parents
act in the best interests of their children, this presumption is overcome only when the State has
proved that the parent is unfit. Id.
        The term “unfitness” is not expressly used in § 43-292, but the concept is generally
encompassed by the fault and neglect subsections of that statute, and also through a determination
of the child’s best interests. In re Interest of Kendra M. et al., supra. In discussing the
constitutionally protected relationship between a parent and a child, our courts have held:
“‘“Parental unfitness means a personal deficiency or incapacity which has prevented, or will
probably prevent, performance of a reasonable parental obligation in child rearing and which has
caused, or probably will result in, detriment to a child’s well-being.”’” Id. at 1033-34, 814 N.W.2d
at 761. The best interests analysis and the parental fitness analysis are fact-intensive inquiries, and
while both are separate inquiries, each examines essentially the same underlying facts as the other.
In re Interest of Nicole M., supra.




                                                - 13 -
        For example, in finding that termination of parental rights was in the children’s best
interests, the Nebraska Supreme Court in In re Interest of Sir Messiah T. et al., 279 Neb. at 911,
782 N.W.2d at 329, confronted facts similar to those before us:
        While we agree with the juvenile court that the record shows that [the mother] has made
        recent progress in achieving the goals set forth in the rehabilitation plans, these efforts have
        largely come after the State filed the petition to terminate her parental rights. Even taking
        these efforts into account, [the mother] has been unable to keep a job, abstain from alcohol,
        or successfully parent her children unsupervised.

The Supreme Court also dealt with very similar circumstances in another more recent case:
      We examine the best interests of the children in the context of [the mother’s] repeated
      failure to provide a safe, stable, and drug-free environment for the children. [The mother’s]
      actions did not reflect her concern for the best interests of the children. Her failure to attend
      visitations with the children demonstrates a lack of motivation for reunification. The
      inconsistency in her attendance at the visitations led her own family members to decline to
      continue their supervision.

In re Interest of Joseph S. et al., 291 Neb. at 963-64, 870 N.W.2d at 149.
         In her brief on appeal, Parris contends that recent instances of her positive bond and
attachment with Londyn and Itally show that termination of her parental rights is not in the
children’s best interests. Meanwhile, the State argues that Parris’ habitual drug use and general
inability to provide stability for Londyn and Itally show that their best interests are served by
terminating Parris’ parental rights. We agree with the trial court that termination of Parris’ parental
rights is in the best interests of the children.
         During the time between the filing for termination at the end of August 2017 and the
beginning of trial in December, Parris appears to have taken steps to improve herself. We
commend her for these efforts. In particular, we note that Parris has not tested positive for drug
use since October. However, we also note that the record shows Parris consistently used
methamphetamine throughout this case up until August. This includes an incident when Parris
concealed a bottle of urine in order to deceive a court-ordered drug test just 2 weeks before the
State filed its supplemental petitions for termination in August.
         Parris entered an inpatient treatment program on August 17, 2017. This came almost a year
after a counselor first recommended that she attend a medium-intensity, long-term residential
treatment program with a built-in parental component, but Parris did not heed that advice. Parris’
initial efforts at sobriety in August seem questionable as she was asked to leave the program
because of noncompliance with the center’s rules.
         Parris then successfully completed treatment at Sunrise Place on October 9, 2017. This,
again, is commendable. However, upon discharge, Parris chose not to heed her counselor’s
suggestions to enter a half-way house but chose instead to enter a three-quarter-way house,
comparing its more relaxed nature to a vacation. She also began IOP treatment with Ring, a
counselor who lacked diligent structure and did not hold participants strictly accountable. In other
words, Parris has sought out providers that provide minimal structure and accountability. The bulk



                                                 - 14 -
of Parris’ efforts at improvement occurred only after the State filed for termination. Even
accounting for these efforts, no evidence was presented to show that Parris would be able to care
for Londyn and Itally if they were placed with her on a full-time basis. She has not obtained
employment but continues to survive solely on the benevolence of her grandparents.
        The record shows that Parris never had unsupervised visitations with Londyn and Itally at
any time throughout the duration of this case. Moreover, during visitations, Parris often relied on
support from Doraine or visitation workers. Doraine frequently provided the necessary supplies
for visitations and would give Parris money to pay for the children’s meals. At times, Parris left
the children in a different room while she applied her makeup or went outside to smoke. Her lack
of engagement during visitations undermines her desire for reunification.
        Additionally, Elden and Doraine cared for Londyn, who was born in September 2014, off
and on from at least June 2015 through March 2017. Londyn bounced between Parris’ home and
Elden and Doraine’s home for much of that early period. In March 2017, Londyn moved in full
time with the foster parents. Itally began living with the foster parents shortly after her birth in
August 2016. Both children remained with the foster parents through the time of trial. In contrast
to her past symptoms of developmental trauma, Londyn began developing a secure attachment to
her foster parents, which has led to fewer symptoms such as difficulty sleeping and biting herself.
Children cannot, and should not, be suspended in foster care or be made to await uncertain parental
maturity. In re Interest of Alec S., supra. Unfortunately in this case, the late efforts made by Parris
still did not establish any reasonable timeline in which it was foreseeable that she could
independently care for and support her children. For these reasons, we agree with the trial court
that the State demonstrated by clear and convincing evidence that termination of Parris’ parental
rights was in the best interests of Londyn and Itally.
                                    3. WITNESSES’ CREDIBILITY
        On appeal, Parris argues that her father was credible because his testimony was
uncontroversial and uncontroverted. Parris also argues that the trial court’s finding that Ring was
not credible is antithetical to its finding that she attended an IOP treatment run by Ring. Although
the State does not address the trial court’s determination regarding Parris’ father, it does point out
the myriad evidence that directly undermined Ring’s credibility. Upon our review, we affirm the
trial court’s determination that the testimony of Parris’ father and Ring was unbelievable.
        The credibility and weight of witness testimony are for the fact finder to determine, and
witness credibility is not to be reassessed on appellate review. State v. Heng, 25 Neb. Ct. App. 317,
905 N.W.2d 279 (2017). The trial court specifically found “that the testimony of . . . the mother’s
father, and Kathy Ring, the mother’s current therapist, to be unbelievable after observing the
witnesses on the stand and listening to their testimony.” The court also said it gave little or no
weight to their testimony during trial. Because the trial court had the benefit of actually observing
these two witnesses, we ought to give great weight to the court’s finding that their testimony was
unbelievable. Furthermore, on our de novo review of the record, there appears to be ample support
for the trial court’s findings.
        In particular, Parris’ father was evasive during cross-examination, resulting in the court
instructing him on multiple occasions to directly answer the questions posed to him. Moreover,



                                                - 15 -
despite Parris’ contention otherwise, portions of his testimony were directly controverted by other
evidence. With respect to Ring, the trial court was presented with myriad evidence that cast serious
doubt on the legitimacy of her treatment methods, recordkeeping, and honesty. The trial court’s
credibility determinations regarding the testimony of Parris’ father and Ring are neither against
the weight of the evidence nor a clear abuse of discretion, and thus we affirm with respect to these
findings.
                                      4. INPATIENT TREATMENT
        Parris argues that the trial court erred in finding that she started inpatient treatment at
Seekers of Serenity in September 2017. Numerous witnesses testified that Parris began inpatient
treatment at Seekers of Serenity in August and that she thereafter entered inpatient treatment at
Sunrise Place in September. While we therefore agree with Parris and find that the trial court erred
regarding the precise date that Parris first entered inpatient treatment, we find that this is harmless
error. The trial court’s decision and rationale is only negligibly impacted, if at all, by the erroneous
finding, and there is clear and convincing evidence to support the trial court’s decision.
                                         VI. CONCLUSION
        Based on our de novo review of the record, we conclude that the State has proved a
statutory ground for terminating Parris’ parental rights to Londyn and Itally and that termination
is in their best interests. We find that the trial court’s credibility determinations were not against
the weight of the evidence. We further find that the trial court’s error regarding the date that Parris
began an inpatient treatment program is harmless error. We therefore affirm the termination of
Parris’ parental rights to Londyn and Itally.
                                                                                            AFFIRMED.




                                                 - 16 -